

116 S144 IS: To designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for other purposes.
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 144IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Enzi (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the mountain at the Devils Tower National Monument, Wyoming, as Devils Tower, and for
			 other purposes.
	
		1.Designation of devils tower
 (a)In generalThe mountain at the Devils Tower National Monument, Wyoming, located at 44°35′26″N, by 104°42′55″W, and the area located at 44°35′21″N, by 104°41′48″W, shall be known and designated as Devils Tower.
 (b)ReferencesAny reference in any law, map, regulation, order, document, paper, or other record of the United States to the mountain and area described in subsection (a) shall be deemed to be a reference to Devils Tower.